DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it uses the legal language “comprising” line 1 and “embodiment” in line 4.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device with multiple “outlets” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification sets forth an “outlet” to the pump and then an “outlet/release valve”, paragraph [0060] however the figures do not show both the outlet to the pump and a release valve.  The drawings do not include a “tension ring incorporated into a shaft surrounding the penile port” as set forth in claim 19. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 – it is unclear if “an outlet” is the same or different from “an outlet” set forth in claim 1.  Is the second outlet referring to “a release valve/outlet”

Claim 10 - it is unclear if “an outlet” is the same or different from “an outlet” set forth in claim 1.  It is further unclear which previously set forth “outlet” is being referred to by “the outlet” line 1.
Claim 12 - it is unclear if “an outlet” is the same or different from “an outlet” set forth in claim 1.  It is further unclear which previously set forth “outlet” is being referred to by “the outlet” line 1.
Claim 14 - in lines 1-2 “the same place” lacks antecedent basis.
Claim 15 - in lines 1-2 “the same place” lacks antecedent basis.
	Claim 16 – “the bas” line 2 lacks antecedent basis.
	Claim 20 – the preamble and body of the claim are inconsistent because the preamble sets forth “A method of sexual intercourse” while the body of the claim does not provide the step of having intercourse.  The only method step set forth is “donning with a flaccid penis: a sexual aid device…”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe “the tension ring incorporated into a shaft surrounding the penile port”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitcher(2005/0119521).
Claim 1 – Pitcher teaches a sexual aid device -11- including an outer wall -54-; an interior air bladder -50-; an outlet from the interior air bladder -68-; a penile port -92-; a penile sheath-80-; a pump -76-; wherein the pump is configured to remove air from the interior air bladder and cause the penile sheath -80- to expand toward the outer wall, when the penis experiences the radial and axial expansion as described in paragraphs [0014] and [0021].
Claim 2 – element -100- is a flange.
Claim 17 – Pitcher teaches a system of sexual aid devices used for sexual intercourse, by causing an erection including: a sexual aid device -11- having: an outer wall -54-; an interior air bladder -50-; an outlet from the interior air bladder -68-; a penile port -92-; a penile sheath –80-; an outlet -74-for connection to external pump -76-; and, an external pump -76- configured to vacuum air from the device through the outlet(through -68- and -74- for connection to external pump -76-.
Claim 18 – Pitcher further teaches a tension ring -152-.
Claim 19 - the tension ring -152- is a shaft surrounding the penile port, -92-, see figure 14 for example.
Claim 20 – Pitcher teaches a method promoting an erection including: donning with a flaccid penis: a sexual aid device -11- including: an outer wall -54-; an interior air bladder -50-; an outlet -68- from the interior air bladder; a penile port -92-; a penile .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, 8, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher(2005/0119521) as applied to claim 1 above and in view of Nan(2006/0235266).
 Claim 3 - Pitcher teaches a sexual aid device as claimed but sets forth a generic pump -76- not a bulb shaped pump.
Nan teaches a bulb shaped pump -20- for a vacuum device -10- for aiding in penile erection.


Claims 4 and 7 – the combination as set forth with respect to claim 3 teaches an invention as claimed but does not the pump incorporated into the head of the device.  The office considers element -52- to be the head of the device but the pump is connected to the head by element -74- not incorporated into the head.
Nan further teaches the bulb pump being incorporated into the head of the vacuum device as shown in 5.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the bulb pump incorporated into the head of the vacuum tube of Pitcher as set forth in Nan to eliminate the need for connection tube -74- to gain the advantage of known the physical location of the pump especially when using the device in the dark.
Claim 5 – The device of Pitcher teaches a device as claimed including a head      -52- and an outlet -68- but does not describe a head tip because the head is flat as shown in figure 6.
Nan teaches a vacuum erection device wherein the head includes a rounded distal end as shown at the lead line for reference numeral -18- as shown in figure 5.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the rounded end for the head as taught by Nan to provide a smooth outer surface to increase user comfort for the hands of a user by avoiding sharp edge transitions as set forth in the head -52- of Pitcher 

Claim 8 – the combination of Pitcher and Nan as set forth above with respect to claim 5 teaches a vacuum device as claimed but does not teach the outlet is configured to selectively retain and release air from the interior air bladder.
Nan teaches a bulb pump including a valve -22- to permit selective fluid flow with the air chamber.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the bulb pump and valve as taught by Nan in place of the tube -74- and pump -76- of Pitcher to gain the advantage of having a valve for selective fluid flow through the device as taught by Nan paragraph [0030].
Claim 11 – the combination of Pitcher and Nan teaches a vacuum device as claimed using the bulb pump of Nan which includes a valve -22- selectively retain and release air from the interior air bladder.
Claim 13 – the valve -22- as taught by Nan comprising a close and release valve.
Claim 15 - the close and release valve -22- is operated in the same place as the pump. -20- See figure 5 of Nan.

  Claims 6, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher(2005/0119521) as applied to claim 1 above and in view of West(4,671,262)
Claim 6 - Pitcher teaches a device as claimed but does not include the pump incorporated into the flange.  For the purposes of this rejection element -100- is not considered the recited flange from claims 2 and 6.
West teaches a vacuum device in the shape of a penis including a flange -30- and -32- including a passageway -16- to be connected to a vacuum source.  See column 2 lines 53-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device of Pitcher with a flange as taught by West including a lumen for connection to a vacuum source to gain the advantage of having a flange that conforms to and sealingly engages the symphysis pubis at the base of the penis,  the curved shape provides for a better seal than the circular shape set forth in Pitcher because of the shape of the user’s body at the base of the penis as taught by West.  Further by moving the vacuum connection from the “head end” to the 

Claim 10 – the combination of Pitcher and West as applied to claim 6 teaches a vacuum device as claimed but does not set forth the outlet is configured to selectively retain and release air from the interior air bladder.
West further teaches a valve -38- to selectively regulate the vacuum pressure within the device as taught by West column 2 line 53 through column 3 line 13.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to include the valve as taught by West to provide selective control of the vacuum as taught by West.

Claim 12 – the valve -38- is a close and release valve.
Claim 14 - the valve and the pump are operatively connected at the flange. 
Claim 16 – Pitcher teaches a tension ring -152- on the base of the shaft, see figure 14. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pitcher and West as applied to claim 6 above, and further in view of Byun(5,243,968).

Byun teaches a vacuum device including a bulb pump -34-(called a pocket in Byun) to provide a vacuum for the device.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filled to use the bulb type pump as taught by Byun in place of the generic pump taught by the combination as a substitution of functionally equivalent pumping devices.  Such a combination would produce a predictable result of a vacuum device taught by the combination of Pitcher and West having a bulb type pump as taught by Byun incorporated into the base flange, see figures 2 and 4 by connection to element -32- of the flange of the vacuum device and have a high expectancy of success because bulb type pumps are old and well known in the medical arts as taught by Byun.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent documents 3,820,533 teaches a vacuum erection aid with a distal bulb pump and valve, 2005/0033113 teaches a vacuum erection device with a distal valve and removable pump as shown in figures 5 and 6 and 5,125,890 teaches a vacuum erection aid including a removal device for a restriction ring that also releases the vacuum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791